                                                                                                                        LAGOMARSINO LAW
                                                                                                                    1   ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                                                    2   3005 W. Horizon Ridge Pkwy., #241
                                                                                                                        Henderson, Nevada 89052
                                                                                                                    3   aml@lagomarsinolaw.com
                                                                                                                        Attorney for Plaintiffs Sean Kennedy, Andrew Snider, Christopher Ward,
                                                                                                                    4   Randall Weston and Ronald Williamson
                                                                                                                    5
                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                    6
                                                                                                                                                              DISTRICT OF NEVADA
                                                                                                                    7
                                                                                                                        SEAN KENNEDY, an individual; ANDREW CASE NO.: 2:17-cv-00880-JCM-VCF
                                                                                                                    8   SNIDER, an individual, CHRISTOPHER
                                                                                                                        WARD, an individual; RANDALL WESTON, an
                                                                                                                    9                                              STIPULATION AND ORDER TO
                                                                                                                        individual; and RONALD WILLIAMSON, an
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10   individual;                                 EXTEND PRETRIAL ORDER
                                                                                                                                                                DEADLINE AND RELATED DEADLINES
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11                     Plaintiffs,
                                                                                                                                                                         (Fourth Request)
                                                                                                                   12                        vs.
LAGOMARSINO LAW




                                                                                                                   13
                                                                                                                        LAS VEGAS SANDS CORP., a Domestic
                                                                                                                   14   Corporation; SANDS AVIATION, LLC, a
                                                                                                                        Domestic Limited-Liability Company;
                                                                                        Telephone (702) 383-2864




                                                                                                                   15
                                                                                                                                           Defendants.
                                                                                                                   16

                                                                                                                   17           Pursuant to LR IA 6-1 and LR 26-4, the parties, by and through their respective counsel of
                                                                                                                   18   record, hereby stipulate and request that this Court extend the current deadline to file the Joint
                                                                                                                   19   Pretrial Order in the above-captioned case by seventy-nine (79) calendar days, up to and including
                                                                                                                   20   June 4, 2020. This Stipulation is the fourth request to extend the joint Pretrial Order deadline in this
                                                                                                                   21   case.
                                                                                                                                                                                       28




                                                                                                                   22           The good cause reasons for the requested extension are as follows:
                                                                                                                   23           (1) the parties’ counsel exchanged their proposed exhibit list on January 6, 2019. Both
                                                                                                                   24   parties exchanged lists that contained tens of thousands of exhibits.          Thereafter, the parties
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25   submitted a third (3rd) stipulation to extend the trial deadlines because more time was needed for the
                                                                                                                   26   parties to voluntarily remove exhibits and respond to the same.
                                                                                                                   27           (2) The parties’ counsel exchanged revised exhibit lists on February 19, 2020. Though the
                                                                                                                   28   original batch of exhibits has been reduced, there are still tens of thousands of pages of exhibits that


                                                                                                                                                                    Page 1 of 3
                                                                                                                    1   can be reduced if the parties have more time to do so. Counsel for all parties have conducted

                                                                                                                    2   several lengthy telephone conferences in an effort to reduce the total amount of pages and exhibits

                                                                                                                    3   to be introduced at trial. After several telephone conferences, the parties have agreed that further

                                                                                                                    4   reductions are warranted. The parties’ counsel have dedicated numerous individuals to the arduous

                                                                                                                    5   task of reducing and organizing the tens of thousands of documents produced in discovery to a

                                                                                                                    6   more manageable number for trial.

                                                                                                                    7             (3) The parties need more time to voluntarily organize, cull, and/or perhaps remove exhibits

                                                                                                                    8   from their respective lists, to consider stipulations, if any, and to make determinations as to

                                                                                                                    9   objections for those that remain; and
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10             (4) The parties requested the extension of 79 days because counsel for the parties want to
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11   ensure that they have sufficient availability to review documents and information necessary for the

                                                                                                                   12   Joint Pretrial Order consistent with existing trial and other scheduling commitments.
LAGOMARSINO LAW




                                                                                                                   13             In support of this Stipulation, the parties have been working together in good faith and have

                                                                                                                   14   agreed on the following internal deadlines related to the Joint Pretrial Order:
                                                                                        Telephone (702) 383-2864




                                                                                                                   15             1) The parties are to re-disclose proposed exhibits on April 20, 2020.

                                                                                                                   16             2) The parties are to serve objections to proposed exhibits on May 13, 2020.

                                                                                                                   17             3) The parties will exchange language to be incorporated into the Joint Pretrial Order on

                                                                                                                   18   May 21, 2020.

                                                                                                                   19             4) The parties will conduct a telephone conference on May 28, 2020 to discuss final

                                                                                                                   20   language to be incorporated into the Pretrial Order and any remaining issues. Should the parties not

                                                                                                                   21   agree on the final language in the Pretrial Order, the parties have agreed to file individual Pretrial
                                                                                                                                                                                         28




                                                                                                                   22   Orders.

                                                                                                                   23             5) The parties agree to identify potential deposition transcript designations of unavailable

                                                                                                                   24   witnesses, parties and 30(b)(6) witnesses sixty (60) days before trial.
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25             6) The parties will file the Pretrial Order by June 4, 2020.

                                                                                                                   26   ///

                                                                                                                   27   ///

                                                                                                                   28   ///


                                                                                                                                                                       Page 2 of 3
                                                                                                                    1         This extension is made in good faith and is not intended for purposes of delay.
                                                                                                                    2         IT IS SO STIPULATED AND AGREED.
                                                                                                                    3   DATED this 4th day of March, 2020.                DATED this 4th day of March, 2020.
                                                                                                                    4
                                                                                                                        LAGOMARSINO LAW                                   DLA PIPER LLP (US)
                                                                                                                    5
                                                                                                                        _/s/ Andre Lagomarsino___________________         ___/s/ Mary Dollarhide__________________
                                                                                                                    6   Andre M. Lagomarsino, Esq. (#6711)                Mary Dollarhide, Esq. (admitted pro hac vice)
                                                                                                                        3005 West Horizon Ridge Parkway, Suite 241        Chelsea Mutual, Esq. (admitted pro hac vice)
                                                                                                                    7
                                                                                                                        Henderson, Nevada 89052                           4365 Executive Drive, Suite 1100
                                                                                                                    8   Attorney for Plaintiffs Sean Kennedy,             San Diego, California 92121
                                                                                                                        Andrew Snider, Christopher Ward,                  Attorneys for Defendants
                                                                                                                    9   Randall Weston and Ronald Williamson
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10   DATED this 4th day of March, 2020.
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11
                                                                                                                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                   12
LAGOMARSINO LAW




                                                                                                                        __/s/ Molly Rezac _______________________
                                                                                                                   13   Molly Malone Rezac, Esq. (#7435)
                                                                                                                        50 West Liberty Street, Suite 920
                                                                                                                   14   Reno, Nevada 89501
                                                                                        Telephone (702) 383-2864




                                                                                                                        Attorney for Defendants
                                                                                                                   15

                                                                                                                   16

                                                                                                                   17
                                                                                                                              IT IS SO ORDERED.
                                                                                                                   18
                                                                                                                                                                   _________________________________________
                                                                                                                   19                                              UNITED STATES MAGISTRATE JUDGE

                                                                                                                   20                                                  3-5-2020
                                                                                                                                                                   _________________________________________
                                                                                                                                                                   DATED
                                                                                                                   21
                                                                                                                                                                                   28




                                                                                                                   22

                                                                                                                   23

                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28


                                                                                                                                                                 Page 3 of 3
